Exhibit 10.4

 

PLEDGE AGREEMENT

 

on

 

SHARES

 

in

 

CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.

 

Dated May 2, 2014

 

among

 

Central European Media Enterprises Ltd.

as the Pledgor

 

Deutsche Bank Trust Company Americas

as the Pledgee

 

and

 

Central European Media Enterprises N.V.

as the Company

 

--------------------------------------------------------------------------------


 

THIS PLEDGE AGREEMENT is made this second day of May two thousand and fourteen
(this “Pledge Agreement”), by and between Central European Media Enterprises
Ltd., a company duly organized and existing under the laws of Bermuda, with its
registered office at O’Hara House, 3 Bermudiana Road, Hamilton HM08 Bermuda, as
the “Pledgor”, Deutsche Bank Trust Company Americas, a New York banking
corporation incorporated under the laws of the State of New York, United States
of America, with an address at 60 Wall Street, 16th Floor, New York, NY 10005,
United States of America (acting in its capacity as security agent under the
Indenture and as sole creditor under the Parallel Debt), as the “Pledgee”, and
Central European Media Enterprises N.V., a public company (naamloze
vennootschap) incorporated under the laws of the former Netherlands Antilles and
existing under the laws of Curaçao, having its corporate seat in Curaçao, and
its registered address at Schottegatweg Oost 44, Curaçao, and registered in the
commercial register of the Chamber of Commerce and Industries of Curaçao under
number 67248 as the “Company”;

 

WHEREAS, the Pledgor has entered into that certain indenture dated the date of
this Pledge Agreement, by and between (among others) the Pledgor (as issuer) and
the Pledgee (in its capacity as trustee) (as amended, novated, restated,
supplemented or otherwise modified from time to time, the “Indenture”);

 

WHEREAS, upon incorporation on the fourteenth day of July nineteen hundred and
ninety-four, the Pledgor acquired the legal and beneficial title to 60 ordinary
shares in the capital of the Company, and pursuant to the issuance of 1 share on
the nineteenth day of September nineteen hundred and ninety-four, the Pledgor
acquired the legal and beneficial title to 1 ordinary share in the capital of
the Company, with a nominal value of USD 100, collectively constituting the
entire issued and outstanding share capital of the Company (the “Present
Shares”);

 

WHEREAS, to secure the performance of the Secured Obligations, the Pledgor and
the Pledgee wish to hereby establish a right of pledge with a sixth priority (on
the date hereof) in respect of the Present Shares as well as in respect of any
and all future shares in the capital of the Company to be acquired (either
through issue, purchase, distribution or otherwise) by the Pledgor after the
date of this Pledge Agreement (the “Future Shares”, together with the Present
Shares hereafter where appropriate also referred to as the “Shares”), under the
following terms.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereto agree as follows:

 

1.                                      Definitions and interpretation

 

1.1                               Unless otherwise defined herein, or the
context requires otherwise, terms used in this Pledge Agreement, including its
preamble and recitals, shall have the meaning as defined in the Amended
Intercreditor Agreement. In addition, the following terms used in this Pledge
Agreement, including its preamble and recitals, shall have the following
meanings:

 

[Pledge Agreement - Central European Media Enterprises N.V. (Notes)]

 

--------------------------------------------------------------------------------


 

(a)                                 the “Amended Intercreditor Agreement”: the
intercreditor agreement dated the twenty-first day of July two thousand and six
(and amended and restated on the sixteenth day of May two thousand and seven, on
the twenty-second day of August two thousand and seven, the tenth day of
March two thousand and eight, the seventeenth day of September two thousand and
nine, the twenty-ninth day of September two thousand nine, the twenty-first day
of October two thousand and ten, the eighteenth day of February two thousand and
eleven, the eighth day of October two thousand and twelve, and as further
amended and restated on the date of this Pledge Agreement) by and between (among
others) Central European Media Enterprises Ltd., the Pledgor, the Company, The
Bank of New York Mellon, acting through its London branch (in its capacity as
notes trustee under the 2009 Indenture), The Law Debenture Trust Corporation
p.l.c. (in its capacity as security trustee under the 2009 Indenture), Citibank,
N.A., London Branch (in its capacity as trustee under the 2010 Indenture), BNP
Paribas Trust Corporation UK Limited (in its capacity as security agent under
the 2010 Indenture), Time Warner Inc. (in its capacity as security agent under
the 2014 Term Loan and 2014 RCF (both as defined therein)) and the Pledgee (in
its capacity as trustee and security agent under the 2011 Indenture and as
trustee and security agent under the Indenture);

 

(b)                                 an “Event of Default”: each Event of Default
as defined the Indenture which is continuing;

 

(c)                                  an “Event of Statutory Default”: each Event
of Default which also constitutes a default (verzuim) in the fulfilment of the
Secured Obligations within the meaning of in Article 6:81 of the Curaçao Civil
Code (Burgerlijk Wetboek) (“CCC”);

 

(d)                                 the “Existing Rights of Pledge”: the rights
of pledge on the Shares (as defined hereinafter) created in favor of (i) The Law
Debenture Trust Corporation p.l.c., on the seventeenth day of September two
thousand and nine pursuant to that certain pledge agreement dated the
seventeenth day of September two thousand and nine by and between the Pledgor,
the Bank of New York Mellon, The Law Debenture Trust Corporation p.l.c. and the
Company, (ii) BNP Paribas Trust Corporation UK Limited, on the twenty-first day
of October two thousand and ten pursuant to that certain pledge agreement dated
the twenty-first day of October two thousand and ten by and between the Pledgor,
BNP Paribas Trust Corporation UK Limited and the Company, (iii) the Pledgee, on
the eighteenth day of February two thousand and eleven pursuant to that certain
pledge agreement dated the eighteenth day of February two thousand and eleven by
and between the Pledgor, the Pledgee and the Company (iv) Time Warner Inc., on
this second day of May two thousand and fourteen pursuant to that certain pledge
agreement dated this second day of May two thousand and fourteen by and between
the Pledgor, Time Warner Inc. and the Company and (v) Time Warner Inc., on this
second day of May two thousand and fourteen pursuant to that certain pledge
agreement dated the this second day of May two thousand and fourteen by and
between the Pledgor, Time Warner Inc. and the Company;

 

(e)                                  the “Parallel Debt”: the Parallel Debt (as
defined in Section 11.4 of the Indenture);

 

--------------------------------------------------------------------------------


 

(f)                                   the “Right of Pledge”: the sixth priority
right of pledge (openbaar pandrecht zesde in rang) in respect of the Shares
established in this Pledge Agreement;

 

(g)                                  the “Secured Obligations”: all present and
future obligations and liabilities consisting of monetary payment obligations
(verbintenissen tot betaling van een geldsom) of the Issuer and the Pledgor to
the Pledgee, whether actual or contingent, whether owed jointly, severally or in
any other capacity whatsoever, under or in connection with the Parallel Debt,
provided that no obligation or liability shall be included in the definition of
“Secured Obligations” to the extent that, if it were so included, the Security
(or any part thereof) or any provision of this Pledge Agreement would be
unlawful or prohibited by any applicable law;

 

(h)                                 a “Voting Event”: the occurrence of an Event
of Statutory Default of which the Pledgee has given notice to the Pledgor and
the Company, in which notice the Pledgee notifies the Pledgor that it wishes to
exercise the Voting Rights (as defined below);

 

(i)                                     the “2009 Indenture”: the indenture
dated the seventeenth day of September two thousand and nine by and between
(among others) the Pledgor as issuer, CME Media Enterprises B.V. and the Company
as guarantors, and The Law Debenture Trust Corporation p.l.c. as security
trustee;

 

(j)                                    the “2010 Indenture”: the indenture dated
the twenty-first day of October two thousand and ten by and between (among
others) CET 21 spol s r.o. as issuer, and Citibank, N.A., London Branch as
trustee; and

 

(k)                                 the “2011 Indenture”: the indenture dated
the eighteenth day of February two thousand and eleven by and between (among
others) Central European Media Enterprises Ltd. as issuer, the Pledgor and the
Company as guarantors, and the Pledgee as trustee, paying agent, conversion
agent and transfer agent and registrar.

 

1.2                               Whenever reference is made in this Pledge
Agreement to any action by, consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
the Pledgee or to any election, decision, opinion, acceptance, use of judgment,
expression of satisfaction or other exercise of discretion, rights or remedies
to be made (or not to be made) by the Pledgee, it is understood that in all
cases the Pledgee shall be fully justified in failing or refusing to take any
such action under this Pledge Agreement if it shall not have received such
advice or concurrence of the trustee under the Indenture acting at the direction
of the required holders of the Notes (as defined in the Indenture) (acting in
accordance with the Indenture and other transaction documents), as it deems
appropriate.  This provision is intended solely for the benefit of the Pledgee
and its successors and permitted assigns and is not intended to and will not
entitle the other parties hereto to any defense, claim or counterclaim, or
confer any rights or benefits on any party hereto.

 

--------------------------------------------------------------------------------


 

2.                                      Right of Pledge

 

2.1                               As security for the Secured Obligations, the
Pledgor hereby agrees to grant and hereby grants to the Pledgee a disclosed
right of pledge with a sixth priority (openbaar pandrecht zesde in rang) (on the
date hereof) in respect of the Shares, which Right of Pledge the Pledgee agrees
to accept and hereby so accepts.

 

2.2                               The Right of Pledge is one and indivisible
(één en ondeelbaar). The Right of Pledge shall not be affected by one or more
but not all of the Secured Obligations being discharged or the Secured
Obligations being amended. The Right of Pledge includes a right of pledge in
respect of all accessory rights (afhankelijke rechten) and all ancillary rights
(nevenrechten) attached to the Shares.

 

2.3                               The Pledgor shall, if and when requested by
the Pledgee in writing, execute such further encumbrances and assurances, and do
all such acts and things as are reasonably necessary or as the Pledgee may
reasonably require over or in relation to the Shares to maintain, perfect or
protect the security rights created by this Pledge Agreement, such that this
Pledge Agreement will continue to constitute a sixth priority right of pledge
over the Shares, until payment in full of the Secured Obligations or termination
of this Pledge Agreement in accordance with Section 8 of this Pledge Agreement.

 

2.4                              By co-signing this Pledge Agreement, the
Company acknowledges the Right of Pledge created by this Pledge Agreement, as
provided in article 2:113 of the CCC.

 

2.5                               The Company shall register in the Company’s
shareholders’ register that the Shares are encumbered with a right of pledge in
favor of the Pledgee and that, subject to Section 3 of this Pledge Agreement,
the Pledgee has the Voting Rights.

 

3.                                      Voting rights

 

3.1.                           The voting and other consensual rights and
similar rights or powers attaching to the Shares or any part thereof (the
“Voting Rights”) shall be vested in (toekomen aan) the Pledgee under the
conditions precedent (opschortende voorwaarden) of (i) the occurrence of a
Voting Event which is continuing and (ii) the termination and/or release of the
Existing Rights of Pledge. Until the occurrence of a Voting Event and subject to
the termination and/or release of the Existing Rights of Pledge, the Pledgor may
exercise any and all such Voting Rights, save:

 

(a)                  that no such exercise may violate or be inconsistent with
the express terms or purpose of this Pledge Agreement, the Existing Rights of
Pledge, the 2009 Indenture, the 2010 Indenture, the 2011 Indenture and/or the
Indenture;

 

(b)                  that no such exercise may have the effect of impairing the
position or interests of the Pledgee; and

 

(c)                   as set out in Section 3.2 below.

 

--------------------------------------------------------------------------------


 

3.2.                           Upon the occurrence of a Voting Event and subject
to the termination or release of the Existing Rights of Pledge any and all
rights of the Pledgor to exercise the Voting Rights which it is entitled to
exercise pursuant to Section 3.1 above shall cease automatically without further
notice to the Pledgor being required and the Pledgee shall have the sole and
exclusive right, but not the obligation, and authority to exercise such Voting
Rights and shall be entitled to exercise or refrain from exercising such rights
in such manner as the Pledgee may deem fit.

 

3.3.                           By signing this Pledge Agreement, the Company
confirms (and the other parties agree) that a written notice from the Pledgee to
the Company stating that a Voting Event has occurred, shall be sufficient for
the Company to accept the Pledgee as being exclusively entitled to such rights
and other powers which it is entitled to exercise pursuant to this Section 3
upon the occurrence of such a Voting Event and subject to the termination and/or
release of the Existing Rights of Pledge.

 

3.4.                           In addition and without prejudice to the
obligations of the Pledgor pursuant to the Pledge Agreement and the Indenture,
the Pledgor and the Company agrees to notify the Pledgee in writing immediately
of any event or circumstance which could be of material importance to the
Pledgee with a view to the preservation and exercise of the Pledgee’s rights
under or pursuant to this Pledge Agreement, such as (without limitation) the
filing of a petition for the bankruptcy of the Pledgor, the filing of a petition
for a moratorium of payments by the Pledgor, attachment or garnishment of the
Pledgor’s assets, the termination of any one of the Pledgor’s commercial
activities or its dissolution.

 

3.5.                           During the term of the Right of Pledge, the
foregoing provisions of this Section 3 with respect to the Voting Rights on the
Present Shares also apply to the Future Shares. In addition, the Pledgor and the
Pledgee shall, if reasonably practicable at the time of or, if not practicable
at such time, as soon as reasonably practicable, after the acquisition of such
Future Shares, arrange that the attribution of the Voting Rights attaching
thereto shall be ratified if that is reasonably deemed necessary, to enable the
Pledgee to exercise such Voting Rights upon the occurrence of the condition
precedent as provided in Section 3.1 of this Pledge Agreement. If such
ratification is not obtained in time, the Pledgor shall fully co-operate in the
taking of such other reasonable measures relating to such transfer of voting
rights as are proposed by the Pledgee.

 

4.                                      Authority to collect

 

4.1.                          The authority to collect dividends, distributions
from reserves, repayments of capital and all other distributions and payments in
any form, which, at any time, during the term of the Right of Pledge, become
payable on any one or more of the Shares, shall accrue to the Pledgee, as
provided for in Section 3:246 of the CCC, subject to the termination and/or
release of the Existing Rights of Pledge.

 

--------------------------------------------------------------------------------


 

4.2.                           In derogation of the provisions of paragraph 1,
the Pledgee hereby grants approval to the Pledgor to collect all dividends,
distributions from reserves, repayments of capital and all other distributions
and payments in any form, which, at any time, during the term of the Right of
Pledge, become payable on any one or more of the Shares, subject to the
termination and/or release of the Existing Rights of Pledge.

 

4.3.                           The Pledgee may terminate the authorization
mentioned in section 4.2 upon occurrence of an Event of Default only, at the
direction of the trustee acting at the written direction of the holders of the
Notes. Termination of the authorization is made by written statement to that
effect, by the Pledgee to the Pledgor. The Pledgee shall inform the Company of
the termination in writing.

 

5.                                      Representations and warranties

 

5.1.                            The Pledgor hereby represents and warrants that
the following is true and correct on the date of this Pledge Agreement:

 

a.                  the Company is a public company, incorporated under the laws
of the former Netherlands Antilles by notarial deed drawn up before Gerard
Christoffel Antonius Smeets, civil law notary officiating in Curaçao, on the
fourteenth day of July nineteen hundred and ninety-four. A copy of the present
articles of association is attached to this Pledge Agreement (Annex I). The
Company is currently registered with the commercial register of the Chamber of
Commerce and Industries of Curaçao under number 67248. A copy of the extract
from the commercial register is attached to this Pledge Agreement (Annex II);

 

b.                  the Company has not been dissolved, and no resolution has
been adopted to dissolve the Company, nor has any request therefore been filed,
nor has any notice by the Chamber of Commerce, as described in Section 2:25 of
the CCC, been received. The Company has not been declared bankrupt nor has a
suspension of payment been granted, nor have any requests thereto been filed;

 

c.                   the shareholders’ register is accurate and completely up to
date. A copy of the shareholders’ register is attached to this Pledge Agreement
(Annex III);

 

d.                  the entire nominal share capital of the Company consists of
the Present Shares; all of the Present Shares are fully paid-up; the Company has
not granted any rights to subscribe for shares in its capital which have not yet
been exercised;

 

e.                   the Pledgor has a complete and unencumbered right to the
Present Shares, with the exception of the Existing Rights of Pledge;

 

f.                    the Present Shares are not subject to either (limited)
rights or obligations to transfer to third parties or claims based on contracts
of any nature and have not been encumbered with any attachments, except for the
Existing Rights of Pledge;

 

g.                   the Pledgor is authorized to establish the Right of Pledge;

 

h.                  all resolutions and approvals, required for establishing the
Right of Pledge, have been adopted and received respectively;

 

--------------------------------------------------------------------------------


 

i.                      the obligations of the Pledgor and the Company vis-à-vis
the Pledgee, resulting from the Indenture and this Pledge Agreement
respectively, are lawful obligations of the Pledgor and the Company respectively
and are legally enforceable against the Pledgor and the Company respectively;

 

j.                     the assumption and performance by the Pledgor and the
Company respectively of the obligations vis-à-vis the Pledgee resulting from the
Indenture and this Pledge Agreement are not contrary to any provision of
applicable law or any agreement to which the Pledgor or the Company is a party,
or by which the Pledgor or the Company is bound in any other way;

 

k.                   the Pledgor has provided the Pledgee with all information
and data with respect to the Present Shares which the Pledgor reasonably
believes to be of importance for the Pledgee; and

 

l.                       no bearer certificates (toonderbewijzen) have been
issued for the Shares.

 

5.2.                  Furthermore, the Pledgor hereby declares to have acquired
the Present Shares as follows:

 

·                                as for the numbers 1 through 60, pursuant to
the notarial deed of incorporation, drawn up before Gerard Christoffel Antonius
Smeets, civil law notary officiating in Curaçao, on the fourteenth day of
July nineteen hundred and ninety-four; and

 

·                                as for the number 61, pursuant to the issuance
of one share on the nineteenth day of September nineteen hundred and
ninety-four.

 

6.                              Undertakings by the Pledgor

 

6.1.                    During the term of the Right of Pledge, the Pledgor
shall not alienate, pledge or in any other way encumber the Shares or the rights
to acquire Shares without the prior written consent of the Pledgee, except for
an encumbrance in accordance with the Indenture or the Amended Intercreditor
Agreement.

 

6.2.                  The Pledgor shall as far as possible provide that the
Shares and/or rights to acquire Shares it acquires after execution of this
Pledge Agreement shall be pledgeable, and that the transferability thereof shall
not be more cumbersome than the transferability of the Shares.

 

6.3.                  Whenever the Pledgor is aware that the Company is involved
in the preparation of a legal merger or demerger as a result of which the
Company would cease to exist, the Pledgor shall inform the Pledgee thereof in
writing immediately.

 

6.4.                  Whenever the Pledgor is aware that actions have been taken
for the winding-up, dissolution, administration, bankruptcy, suspension of
payments or reorganization of the Company, or that an Event of Statutory Default
has occurred, the Pledgor shall inform the Pledgee thereof in writing
immediately.

 

--------------------------------------------------------------------------------


 

7.                              Exercise of the Right of Pledge.

 

7.1.                    Upon the occurrence of an Event of Statutory Default,
the Pledgee has, with due regard to the relevant provisions of the Existing
Rights of Pledge, the Amended Intercreditor Agreement, the right to exercise all
rights and powers which the Pledgee has under the laws of Curaçao as holder of a
right of pledge over the Shares and the Pledgee shall be authorized, at the
direction of the trustee acting at the written direction of the holders of the
Notes, to sell the Shares or part thereof, in accordance with Section 3:248 of
the CCC, without prejudice to the provision of Section 3:251 of the CCC, in
order to recover the proceeds thereof.

 

7.2.                    In the event the Pledgee enforces the Right of Pledge,
the Pledgee shall, with due regard to the relevant provisions of the Existing
Rights of Pledge, following payment of the execution costs from the proceeds,
allocate the net proceeds to fulfill the Secured Obligations.

 

7.3.                    The Pledgee does not bear the obligations referred to in
Sections 3:249 and 3:252 of the CCC towards others than the Pledgor.

 

8.                              Termination

 

8.1.                    The Pledgee is entitled to terminate (opzeggen) in whole
or in part the Right of Pledge as referred to in Article 3:81(2) sub (d) of the
CCC. Notice of termination must be given in writing by the Pledgee to the
Pledgor and the Company.

 

8.2.                    The Right of Pledge shall terminate by operation of law
upon the payment and satisfaction in full of all Secured Obligations. In that
event, the Pledgee shall evidence such termination in accordance with the
provisions of the Indenture.

 

8.3.                    The Pledgee shall be entitled to any and all rights,
benefits, immunities and protections granted to it, in any capacity, under the
Indenture.

 

9.                              Costs

 

All costs, fees and expenses (including legal fees) reasonably incurred in
connection with the creation or execution of any documentation in connection
with the Right of Pledge and the enforcement of the Right of Pledge shall be for
the account of the Pledgor. The Pledgor shall indemnify the Pledgee in respect
of all losses, claims or liabilities (including reasonable expenses) incurred by
the Pledgee in the connection with its acceptance of the Right of Pledge and the
exercise by the Pledgee of any rights or powers vested in it hereunder, other
than losses, claims or liabilities resulting from the willful misconduct or
gross negligence of the Pledgee.

 

--------------------------------------------------------------------------------


 

10.                       Notices

 

Any notice or other communication under or in connection with this Pledge
Agreement shall be in writing in the English language and shall be delivered
personal, by first class mail, postage prepaid or by registered mail or fax or
e-mail. Proof of posting shall be deemed to be proof of receipt:

 

(i)                                     in the case of hand delivery: on the day
the notice is received by recipient;

 

(ii)                                  in the case of a registered letter: on the
third business day after posting;

 

(iii)                               in the case of a fax transmission: upon
receipt of fax confirmation; or

 

(iv)                              in the case of first class mail: five (5) days
calendar days after mailing.

 

Notices and other communications under this Pledge Agreement may in each case be
sent to the following address of the parties hereto:

 

Address Pledgor:

Central European Media Enterprises Ltd.

c/o CME Media Services Limited

Kříženeckého náměstí 1078/5

152 00 Prague 5 — Barrandov

Czech Republic

Fax number: +420 242 464 483

Attention: Legal Department

 

Address Pledgee:

Deutsche Bank Trust Company Americas

Trust & Agency Services

60 Wall Street, 16th Floor MS NYC60-1630

New York, NY 10005

Attn: Corporates Team Deal Manager—Central European Media Enterprises Ltd.

Fax: +1-732-578-4635

 

With a copy to:

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

Trust & Agency Services

100 Plaza One, 6th Floor Mailstop JCY03-0699

Jersey City, New Jersey 07311

Attn: Corporates Team Deal Manager—Central European Media Enterprises Ltd.

Fax: +1-732-578-4635

 

Address of the Company:

Central European Media Enterprises N.V.

c/o Curaçao Corporation Company N.V.

 

--------------------------------------------------------------------------------


 

Schottegatweg Oost 44

Willemstad, Curaçao

Fax number: + 599 9 732 2500

Attention: Managing Director

 

With a copy to:

CME Media Services Limited

Kříženeckého náměstí 1078/5

152 00 Prague 5 — Barrandov

Czech Republic

Fax number: +420 242 464 483

Attention: Legal Department

 

or such other address or fax number as notified by the relevant party by not
less than five business days prior notice.

 

11.                       Rescission

 

The Pledgor and the Pledgee hereby waive, to the fullest extent permitted by
law, their right to dissolve this Pledge Agreement pursuant to failure in the
performance of one or more of their obligations as referred to in Article 6:265
of the CCC or on any other ground.

 

12.                       Section 326 of the USA Patriot Act

 

The parties hereto acknowledge that in accordance with Section 326 of the USA
Patriot Act the Pledgee, as a financial institution, is required, in order to
help fight the funding of terrorism and money laundering, to obtain, verify, and
record information that identifies each person or legal entity that establishes
a relationship or opens an account. The parties to this Pledge Agreement agree
that they will provide the Pledgee with such information as it may request in
order to satisfy the requirements of the USA Patriot Act.

 

13.                       Governing Law and Submission to Jurisdiction

 

13.1.             The provisions of this Pledge Agreement and the Right of
Pledge created hereby, are governed by, and shall be construed in accordance
with, the laws of the Curaçao, without giving regard to conflict of law
rules under Curaçao private international law.

 

13.2.             The Pledgor and the Pledgee agree that the competent court in
Curaçao shall have non-exclusive jurisdiction with regard to any and all
disputes which may arise out of or in connection with this Pledge Agreement.

 

--------------------------------------------------------------------------------


 

14.                       Amendment of this Pledge Agreement

 

This Pledge Agreement may only be amended by a written agreement executed by
each of the Pledgor and the Pledgee. The Pledgor shall notify the Company of
such amendment in writing.

 

15.                       Severability

 

The illegality, invalidity or unenforceability of any provision of this Pledge
Agreement or any part thereof under the laws of any jurisdiction shall not
affect its legality, validity or enforceability under the laws of any other
jurisdiction nor the legality, validity or enforceability of any other provision
or part thereof. Any illegal, invalid or unenforceable provision shall have the
effect of an alternative provision that would be valid and the purpose of which
conforms with the first mentioned provision and that would presumably have been
included in this Pledge Agreement in order to carry out the intentions of the
parties if the first mentioned provision had been omitted in view of its
illegality, invalidity or unenforceability.

 

16.                       Counterparts

 

This Pledge Agreement may be executed in counterparts, each of which when so
executed and delivered shall be an original, but all of which together
constitute one and the same document.

 

* signature page to follow *

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE PLEDGE AGREEMENT ON SHARES

 

The parties hereto have caused this Pledge Agreement to be duly executed on the
day and year first written above.

 

Signed for and on behalf of:

 

Central European Media Enterprises Ltd.
as the Pledgor

 

 

 

 

 

/s/ David Sturgeon

 

Name:

David Sturgeon

 

Title:

acting Chief Financial Officer

 

 

Signed for and on behalf of:

 

 

Deutsche Bank Trust Company Americas
as the Pledgee

 

 

 

 

 

 

 

 

/s/ Rodney Gaughan

 

/s/ Jeffrey Schoenfeld

Name: Rodney Gaughan

 

Name: Jeffrey Schoenfeld

Title: Vice President

 

Title: Assistant Vice President

 

Signed for and on behalf of:

 

Central European Media Enterprises N.V.
as the Company

 

 

 

 

 

/s/ Daniel Penn

 

Name:

Daniel Penn

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------